Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Voelz et al. (hereafter US PgPub 2018/0012156) and in view of Min et al. (hereafter Min)(US PgPub 2012/0188100).
Regarding claim 1, Voelz discloses an accommodation area management device configured to manage an accommodation area for accommodating a moving body and stops the moving body at a predetermined accommodation position in the accommodation area (see Title and Figure 1), comprising: an acquisition unit configured to acquire position information of the moving body in the accommodation area (Figures 1-2, Element 17 and Paragraphs 0029-0030 and 0033 where the central 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the confirmation of auto-valet parking operations via a mobile terminal of Min to the parking system of Voelz, motivation being to require user confirmation before re-parking a vehicle which increases system security.
Regarding claim 2, Min discloses wherein the processing unit sets the target accommodation position which satisfies a designated condition specified by the user of the moving body when the target 
Regarding claim 3, Min discloses wherein the designated condition includes at least one of a moving distance of the moving body, the number of times the target accommodation position is changed, and the number of times of turning (Figure 13 and Paragraphs 0078-0079 where a user selects a parking spot that is a predefined distance away).
	Regarding claim 4, Voelz discloses wherein another user is proposed to change a target accommodation position when the target accommodation position which satisfies the designated condition does not exist (Figures 1-2, Element 17 and Paragraphs 0013, 0017, 0018, 0020, 0023, 0030 and 0033 where re-parking is provided for plural users or plural cars).
	Regarding claim 5, Voelz discloses a communication unit configured to be capable of communicating with a terminal device of the user of the moving body, wherein the communication unit sends a request to the terminal device to obtain permission for change of the target accommodation position when the determination unit determines that it is necessary to change the target accommodation position, and the processing unit changes the target accommodation position when the communication unit receives permission information for the request from the terminal device (see rejection for claim 1 and Paragraphs 0013, 0017, 0018, 0020, 0023, 0030 and 0033).
	Regarding claim 8, Voelz discloses wherein the determination unit further determines whether it is necessary to change the target accommodation position in which the moving body should be stopped based on whether another moving body which newly attempts to enter the accommodation area should be stopped at the first accommodation position (Paragraphs 0013, 0017, 0018, 0020, 0023, 0030 and 0033 where the re-parking determination is made every time a new vehicle enters the parking area).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Voelz and Min as applied to claims 1-5 and 8 above, and further in view of Fields et al. (hereafter Fields)(US 9,944,282).
Regarding claim 7, Voelz and Min do not specifically disclose wherein at least one of a discount on a usage fee of the accommodation area and a service that the moving body can receive in the accommodation area is offered to the user of the moving body who allows the change of the target accommodation position.  In the same field of endeavor, Fields discloses an automatic parking system where a discount is offered and provided to a user for having a vehicle automatically re-parked to a predetermined position (Column 31, lines 15-45 and line 67-Column 32, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the discount based parking incentives of Fields to the parking system of Voelz and Min, motivation being to incentivize a user to accept parking spot changes in order to optimize the parking area.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687